UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 14-1079


FREDERICK FELT,

                  Plaintiff - Appellant,

          v.

MEI TECHNOLOGIES, INC.; DELL SERVICES FEDERAL GOVERNMENT,
INC.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02873-JFM)


Submitted:   September 29, 2014                Decided:     October 7, 2014


Before GREGORY     and   DIAZ,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mitchell I. Batt, SULLIVAN TALBOTT & BATT, Rockville, Maryland,
for Appellant. Joanna Lee Faust, Timothy Joseph McEvoy, CAMERON
MCEVOY, PLLC, Fairfax, Virginia; Joel Jacob Borovsky, Teresa
Burke Wright, JACKSON LEWIS, LLP, Reston, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frederick     Felt       appeals      the     district      court’s        order

granting summary judgment in favor of MEI Technologies, Inc.,

(“MEI”)       and   Dell    Services         Federal   Government,         Inc.,     on    his

claims of retaliation under Title VII of the Civil Rights Act of

1964, as amended (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17

(2012),       the    Maryland     Human       Relations       Act,      and    the    Prince

George’s County Code.           We affirm.

               We review de novo a district court’s order granting

summary    judgment.         D.L.       ex    rel.   K.L.     v.   Balt.      Bd.    of    Sch.

Comm’rs, 706 F.3d 256, 258 (4th Cir. 2013).                        Summary judgment is

appropriate         where   “there       is    no    genuine       dispute     as    to     any

material fact and the movant is entitled to judgment as a matter

of law.”       Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby,

Inc.,    477    U.S.    242,     248     (1986).        In    determining       whether      a

genuine issue of material fact exists, we view the facts, and

draw    all    reasonable      inferences          therefrom,      in   the    light       most

favorable to the nonmoving party.                      Bonds v. Leavitt, 629 F.3d

369, 380 (4th Cir. 2011).

               The relevant inquiry on summary judgment is “whether

the    evidence       presents      a    sufficient        disagreement        to    require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                        Anderson, 477 U.S. at

251-52.       An otherwise properly supported summary judgment motion

                                               2
will not be defeated by the existence of some factual dispute,

however; only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.                  Id. at 248.

                 Felt first argues that there is sufficient evidence to

establish that he was terminated in retaliation for protected

activity.           Because         Felt     presented           no    direct     evidence         of

retaliation,           his    Title      VII     claims       are       analyzed       under      the

familiar         burden-shifting           framework         established         in     McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).                              Price v. Thompson,

380 F.3d 209, 212 (4th Cir. 2004).                          A plaintiff can establish a

prima facie case of retaliation by demonstrating that: (1) he

engaged      in    a    protected        activity;         (2)    the    defendant         took    an

adverse      action          against     him;     and       (3)       there     was    a    causal

connection between the first two elements.                               Id. at 212.            If a

prima facie case is established, the burden of production shifts

to    the   defendant          to   articulate         a    legitimate,          nonretaliatory

basis      for    the    action.           Id.       Once    this       burden    is    met,      the

plaintiff must show that the proffered reasons are pretextual.

Id.     Throughout this process, the plaintiff bears the ultimate

burden of “establish[ing] that . . . h[is] protected activity

was    a    but-for      cause      of     the   alleged          adverse     action       by     the

employer.”         Univ. Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517,

2534 (2013).

                                                 3
               We   conclude       that   Felt     failed     to   establish          a   prima

facie    case       of   retaliation       under      Title    VII,       as   he     did    not

demonstrate a causal connection between his discharge and his

protected       activity.          The    record      reflects     that        the    two   MEI

personnel identified by Felt as retaliating against him did not

have     a    significant      influence         on    the    termination            decision.

Moreover,       Felt      failed    to     demonstrate        that       the     legitimate,

nonretaliatory           reasons    for     terminating        his       employment         were

pretext for retaliation.                 To the contrary, there is sufficient

evidence that Felt’s termination was caused by his failure to

meet the expectations of his employment.

               We likewise reject Felt’s retaliation claims brought

pursuant to Maryland state law, as he has not established that

his engagement in protected activity caused or was a motivating

factor in his termination.                Accordingly, we affirm the judgment

of the district court.

               We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented      in    the       materials

before       this   court   and     argument     would       not   aid     the   decisional

process.

                                                                                      AFFIRMED




                                             4